Citation Nr: 1818531	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-16 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral pes planus. 

2.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.

4.  Entitlement to a rating in excess of 10 percent for a left knee disability.

5.  Entitlement to a compensable rating for right knee scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from February 2002 to April 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

A September 2015 rating decision assigned an increased rating of 30 percent for bilateral flatfeet.  However, that increase is not considered a full grant of benefits sought, and thus the claim for increased rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran presented testimony at a board hearing before the undersigned Veterans Law Judge in January 2017.  A transcript of that hearing is of record.


REMAND

The Board finds that additional development is required for the claims for increased rating.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims. 

With regard to the claims for increased ratings for scars, a lumbar spine disability, right and left knee disabilities, and flatfeet, the Veteran was provided the most recent VA examination in April 2014, nearly four years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, claims of a worsening condition regarding the Veteran's scars, back, knees, and foot disabilities have been made by the Veteran since that examination.  Specifically, during testimony before the undersigned, the Veteran explicitly expressed that all the claimed disabilities had worsened, to include further function limitation and pain. 

When available evidence is too old for an adequate evaluation of the current condition, VA's duty to assist includes providing a more current examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that not only are the most recent examinations remote, but the examinations appears to no longer indicate the current level of disability with regard to the knee scars, knees, back, and feet.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the Veteran's claims for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment medical records not already of record. 

2.  Schedule the Veteran for a VA examination to ascertain the current severity of bilateral knee and lumbar spine disabilities.  The examiner must review the claims file and should note that review in the report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the service-connected disabilities on the Veteran's occupational functioning and daily activities.  The examiner should provide a complete rationale for any opinions provided.  The VA examination should include range of motion testing expressed in degrees for active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner is also specifically asked to describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, incoordination, or on flare up.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there are additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of motion (flexion and extension) beyond that shown clinically.  With regards to the knees, the examiner is also asked to indicate whether there is recurrent subluxation or lateral instability of either knee, and if so, the severity of any recurrent subluxation or lateral instability.  The examiner should provide an opinion as to whether there is loss of use of each leg such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election, with use of a suitable prosthetic appliance.  The determination should consider remaining function and whether acts such as balance and propulsion could be accomplished equally well by an amputation with prosthesis.

3.  Then schedule the Veteran for a VA foot examination to assist in determining the current nature and severity of bilateral pes planus.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided. The examiner should specifically opine whether bilateral pes planus is manifested by objective evidence of marked deformity such as pronation and abduction; pain on manipulation or accentuated by use; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of plantar surfaces of the feet; or marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by the use of orthopedic shoes or appliances.  The examiner should discuss the impact of bilateral pes planus on the Veteran's vocational pursuits.

4.  Then, schedule the Veteran for a VA examination of right knee scars. The examiner must review the claims file and should note that review in the report.  The examiner is asked to report on the current nature and severity of the Veteran's scar disability, to include a current diagnosis.  A complete rationale for any opinion expressed should be included in the examination report.  The examiner should provide measurements of any right knee scars and should state whether those scars are painful or unstable.

5.  Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

